Citation Nr: 1530576	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-18 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2011 for grant of additional VA compensation for the Veteran's dependent spouse.

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD).

3.  Entitlement to an evaluation in excess of 10 percent for left peroneal nerve neuropraxia, claimed as loss of use of left lower leg-common femoral nerve. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1982 to May 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision and a September 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2010 rating decision granted an increased evaluation to 10 percent for left knee DJD and for left peroneal nerve neuropraxia, both effective May 13, 2010.  The September 2013 determination added the Veteran's spouse as a dependent effective July 1, 2011.

The Veteran testified at an April 2015 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease (DJD) and entitlement to an evaluation in excess of 10 percent for left peroneal nerve neuropraxia, claimed as loss of use of left lower leg-common femoral nerve are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2003 rating decision, the Veteran was awarded service connection for cardiomyopathy with an evaluation of 30 percent; lumbosacral strain with an evaluation of 10 percent; right should impingement syndrome with an evaluation of 10 percent; left thumb fracture with an evaluation of 10 percent; broken right wrist with an evaluation of 10 percent; hypertension with an evaluation of 0 percent; headaches with an evaluation of 0 percent; hemorrhoidal tags with an evaluation of 0 percent; left knee condition with an evaluation of 0 percent; genital herpes with an evaluation of 0 percent; and left peroneal nerve neuropraxia with an evaluation of 0 percent.  All evaluations were assigned an effective date of June 1, 2002. 

2.  A July 11, 2003 notification letter informed the Veteran that the information regarding his dependents was not complete and requested that he submit a copy of his marriage certificate with the date and place he married his present spouse; a response to this letter was not received within one year of notification. 

3.  On July 18, 2011, the Veteran submitted VA Form 21-0538, "Status of Dependents Questionnaire," providing his date and place of marriage to his dependent spouse.
 
4.  A September 2013 administrative decision notified the Veteran that his dependent spouse was added to his award effective July 1, 2011 and payment would commence August 1, 2011, the first day of the month following the effective date assigned.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2011 for the award of additional compensation for the Veteran's dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal arises from the Veteran's disagreement with the effective date assigned following the initial award of additional VA benefits for the Veteran's dependent spouse.  Courts have held that once a claim has been granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO has made reasonable efforts to assist the Veteran.  The documents submitted by the Veteran have been associated with the claims file.  The Veteran has not identified any outstanding evidence that is pertinent to the claim.  The Veteran also had the opportunity to introduce evidence and present arguments at his April 2015 Board hearing.  The Veteran has also contended in his October 2013 notice of disagreement that he reported his dependents, including his wife, to the Department of Defense Enrollment Eligibility Reporting System (DEERS) when he retired from service.  The Board points out, however, that DEERS is a separate entity from VA, and VA is not on constructive notice of information held by DEERS concerning dependents.  While VA has a duty to assist a claimant, such claimant bears ultimate responsibility for providing required information in support of claims for VA benefits.  38 C.F.R. § 3.159.
  
There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran contends he is entitled to an effective date prior to July 1, 2011 for grant of additional VA compensation for his spouse.  Specifically, he contends that the effective date should be July 1, 2002, the same effective date assigned when his two children were added to his award, because when he filed his original claim in 2002, he included his wife on his claim along with his two children.  In a January 2015 statement, the Veteran stated that he did not receive any documentation requesting a copy of his marriage license in 2003, and that when VA never received any confirmation from him, they should have contacted him again by phone or mail. 

Applicable statutes provide that veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

On his VA Form 21-526, Veteran's Application for Compensation and/or Pension received on March 15, 2002, the Veteran provided his spouse's name, birthdate, social security number and place of marriage under "Part C: Dependency," but did not provide a complete date of marriage.  Only the month and day were provided, and the year was left blank.  A June 2003 rating decision awarded the Veteran service connection for cardiomyopathy with an evaluation of 30 percent; lumbosacral strain with an evaluation of 10 percent; right should impingement syndrome with an evaluation of 10 percent; left thumb fracture with an evaluation of 10 percent; broken right wrist with an evaluation of 10 percent; hypertension with an evaluation of 0 percent; headaches with an evaluation of 0 percent; hemorrhoidal tags with an evaluation of 0 percent; left knee condition with an evaluation of 0 percent; genital herpes with an evaluation of 0 percent; and left peroneal nerve neuropraxia with an evaluation of 0 percent.  All evaluations were assigned an effective date of June 1, 2002

In the July 11, 2003 notification letter accompanying the June 2003 rating decision,  the RO informed the Veteran that the information regarding his dependents was not complete and requested that he submit a copy of his marriage certificate with the date and place he married his present spouse.  He was notified that if the evidence is not received within one year from the date of this letter, he can only be paid from the date the evidence was received.  

On July 18, 2011, the RO received a completed VA Form 21-0538, "Status of Dependents Questionnaire," where the Veteran provided the date and place of marriage to his dependent spouse.  In June 2013, the Veteran was contacted and was requested to provide a copy of his wife's social security card and a copy of their marriage certificate, because there was conflicting information on his March 2002 VA Form 21-526 and his July 2011 VA Form 21-0538.  A July 2013 notification letter also notified the Veteran that his wife was never added to the award because there was missing information on the year he was married which VA had requested from him on July 11, 2003.  

In September 2013, the RO issued an administrative decision which notified the Veteran that his dependent spouse was added to his award effective July 1, 2011 and payment would commence August 1, 2011, the first day of the month following the effective date assigned.  

At his April 2015 Board hearing, the Veteran stated that he submitted the paperwork requested by VA in a timely manner, and that he had documentation that he submitted the requested information.  He also indicated that when his daughter turned 18 in 2010, he found out that VA was not paying him for his wife, and that he had put in paperwork stating that his wife was his dependent when he got out of the military.  He stated that "they never sent me anything in 2003."  The Veteran then stated that he faxed the paperwork and that he was told that it was received, and that he would provide the information where he submitted the documentation initially again.

After consideration of the facts of the case, the Board finds that the assignment of the effective date of July 1, 2011 for grant of additional VA compensation for the Veteran's dependent spouse was proper.  The Veteran first became eligible for dependency benefits June 1, 2002, the date his combined disability rating was not less than 30 percent.  See 38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  The July 2003 notification letter informed him that the information submitted to process his dependency claim regarding his wife was insufficient, and asked that he submit a copy of his marriage certificate within one year from the date of the letter.  And while the Veteran contends he never received notification, the letter was sent to the address of record at that time, and the Veteran is presumed to have received the July 2003 letter.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  There is no evidence that the letter was returned as undeliverable.  Also, other documentation submitted by the Veteran in 2003 included the same address.  Most importantly, the July 2003 letter accompanied the above-mentioned June 2003 rating decision awarding him service connection, and the Veteran has not indicated that he never received a copy of the June 2003 rating decision.   

Furthermore, the Veteran's reports of having submitted the requested information in a timely manner have been inconsistent.  While he indicated at his April 2015 Board hearing that he submitted the requested information in a timely manner and would provide information to such effect, he has also stated, as reflected in his January 2015 statement, that he never received the 2003 notification requesting that he provide a copy of his marriage certificate.  The Board does acknowledge that the Veteran subsequently submitted information indicating that he sent a copy of his marriage certificate to VA via fax in 2013, however, as 38 U.S.C.A. § 5110(f) specifically indicates, "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action."   In view of the foregoing, the Veteran's claim for an effective date earlier than July 1, 2011 cannot be granted.  The payment of the award therefore correctly commenced on August 1, 2011, the first day of the month following the effective date.  38 C.F.R. § 3.31.


ORDER

An effective date earlier than July 1, 2011 for grant of additional VA compensation for the Veteran's dependent spouse is denied.


REMAND

With regard to the Veteran's claims for an evaluation in excess of 10 percent for left knee DJD, and an evaluation in excess of 10 percent for left peroneal nerve neuropraxia, claimed as loss of use of left lower leg-common femoral nerve, the Veteran was last afforded a VA examination in October 2010.  The Veteran's representative, at the April 2015 Board hearing, stated that the Veteran's current left knee DJD and left peroneal nerve neuropraxia was worse than when last examined by VA in October 2010, and requested that a new examination be conducted.  As the Veteran's examination was over four years ago, and that he has effectively alleged that his condition has worsened since October 2010, the Board finds that  new VA examinations are needed to determine the current severity of the Veteran's service-connected left knee DJD and left peroneal nerve neuropraxia.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also on remand, VA treatment records should be obtained and associated with the claims file.  The Veteran indicated at his April 2015 hearing that since 2014, he has been receiving treatment for his knee from the VA Medical Center in Salisbury, North Carolina.  VA treatment records from 2014 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the W.G. Hefner VA Medical Center in Salisbury, North Carolina, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2014 to the present.

2.  Schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected left knee DJD.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the VBMS claims file and any relevant medical records contained in Virtual VA) must be made available to and reviewed by the examiner.

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should undertake range of motion studies of the Veteran's knee and comment on the degree of disability due to functional losses such as pain, fatigue, and weakness.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  The examiner should also cite to the medical and competent lay evidence of record and fully explain the rationale for any opinions given.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected left peroneal nerve neuropraxia, claimed as loss of use of left lower leg-common femoral nerve.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the VBMS claims file and any relevant medical records contained in Virtual VA) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and fully explain the rationale for all opinions given.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


